DETAILED ACTION
This is a Non-Final Office Action in response to the Request for Continued Examination filed on 07/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 
Status of Claims
Claims 1-2, 4, 8-12, 14, 18-19 have been amended. Claims 3, 5-6, 13, 15-16 have been cancelled. Claims 1-2, 4, 7-12, 14, 17-19 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 07/28/2022 has been entered.
The amendment is sufficient to overcome the previous 35 U.S.C. § 112 rejection on record. The rejection is hereby withdrawn.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 12 of the remarks that the claims do not recite an abstract idea. 	Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, if a claim limitation covers managing personal behavior or relationships or interactions between people, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.
	Applicant submits on page 14 of the remarks that the alleged abstract idea is integrated into a practical application and that the claims now recite a detailed and specific technical solution to a technical problem. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. Furthermore, in order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. The present claims are not directed to a technology improvement but rather to the abstract idea itself.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-2, 4, 7-12, 14, 17-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-2, 4, 7-12, 14, 17-19, the independent claims (claims 1 and 11) are directed, in part, to a system and a method to generate event requests. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-2, 4, 7-10, 17 are directed to a system which falls under the statutory category of a machine and claims 11-12, 14, 18-19 are directed to a method comprising a series of steps which falls under the statutory category of a process. Therefore, the claims are eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior or relationships/interactions between people. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating event requests, the method comprising: receiving… event information corresponding to an event, the event information specifying a set of user-specific parameters comprising an event location, an event time, and event type, and a participation requirement specifying a level of skill a participant is required to have to enroll in the event; generating… an event based on the set of user-specific parameters; generating… a notification to a first user, the notification comprising the event information; receiving… an enrollment request from the first user, the enrollment request requesting participation in the event, the enrollment request comprising demographic information of the first user, user location information specifying a location of the first user, an event time specifying preferred event time by the first user, an event type specifying preferred event type by the first user, and skill level of the first user; determining, event eligibility of the first user by comparing the event location specified by the event information to the location of the first user, the event time specified by the event information to the event time of the first user, the event type specified by the event information to the event type of the first user, and participation requirement specified by the event information to the skill level of the first user; upon determining the first user is eligible to enroll in the event, verifying the skill level of the first user by transmitting an inquiry requesting to obtain performance history of the first user; and upon verifying the skill level of the first user, enrolling the first user in the event; wherein the event information is received from a second user that is different from the first user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships/interactions between people, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a computing device”; “a system”; “a hardware processor”; “one or more processors”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0058-0060] to understand that the invention may be implemented in a generic environment that “Computing module 700 might include, for example, one or more processors, controllers, control modules, or other processing devices, such as a processor 704. Processor 704 might be implemented using a general-purpose or special-purpose processing engine such as, for example, a microprocessor, controller, or other control logic. In the illustrated example, processor 704 is connected to a bus 702, although any communication medium can be used to facilitate interaction with other components of computing module 700 or to communicate externally. Computing module 700 might also include one or more memory modules, simply referred to herein as main memory 708. For example, preferably random access memory (RAM) or other dynamic memory might be used for storing information and instructions to be executed by processor 704. Main memory 708 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Computing module 700 might likewise include a read only memory ("ROM") or other static storage device coupled to bus 702 for storing static information and instructions for processor 704. The computing module 700 might also include one or more various forms of information storage devices 710, which might include, for example, a media drive 712 and a storage unit interface 720. The media drive 712 might include a drive or other mechanism to support fixed or removable storage media 714. For example, a hard disk drive, a floppy disk drive, a magnetic tape drive, an optical disk drive, a CD or DVD drive (R or RW), or other removable or fixed media drive might be provided. Accordingly, storage media 714 might include, for example, a hard disk, a floppy disk, magnetic tape, cartridge, optical disk, a CD or DVD, or other fixed or removable medium that is read by, written to or accessed by media drive 712. As these examples illustrate, the storage media 714 can include a computer usable storage medium having stored therein computer software or data.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 4, 7-10, 12, 14, 17-19 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 2011/0055062 (hereinafter; Juntilla) in view of US Pub. No. 2020/0042916 (hereinafter: Jaiswal).
Regarding claims 1/11, Juntilla discloses:
A system/method for generating event requests, the system/method comprising: a hardware processor; and one or more processors configured by machine-readable instructions to: receive, via a computing device, event information corresponding to an event, the event information specifying a set of user-specific parameters comprising an event location, an event time, and event type, and a participation requirement specifying a level of skill a participant is required to have to enroll in the event; (Juntilla [0005] discloses the programmable instructions cause the activity clearinghouse system to receive requests from a plurality of activity providers to create activity records in the activity database, each activity record including a plurality of activity parameters. The programmable instructions also cause the activity clearinghouse system to receive a request from a user to view one or more of the activity records, the request including at least one activity parameter selected by the user. The programmable instructions also cause the activity clearinghouse system to, in response to the request, provide to the user the one or more activity records including the at least one activity parameter selected by the user; [0121] discloses activity parameters including activity type, title, description, age ranges, start and end dates, start and end times, skill level, gender and location.)
generate, via the computing device, an event based on the set of user specific parameters; (Juntilla [0103] discloses a first level allows a user to perform basic tasks such as creating activities and making those activities available to users, while a second level also allows generation of an activity roster or manage an activity inventory.)
generate, via the computing device, a notification to a first user, the notification comprising the event information; (Juntilla [0134] discloses receiving information from the activity clearinghouse at the user's email address relating to upcoming activities; [0157] discloses a provider may be sent an email or other report upon the activity server receiving a registration for an activity by a user.)
receive, via the computing device, an enrollment request from the first user, the enrollment request requesting participation in the event, (Juntilla [0005] discloses the programmable instructions also cause the activity clearinghouse system to receive a request from the user to register an individual for a selected activity associated with an activity record.) the enrollment request comprising demographic information of the first user, user location information specifying a location of the first user, an event time specifying preferred event time by the first user, an event type specifying preferred event type by the first user, and skill level of the first user; (Juntilla [0121] discloses activity parameters including activity type, title, description, age ranges, start and end dates, start and end times, skill level, gender and location.)
and upon verifying the skill level of the first user, enroll, via the computing device, the first user in the event; wherein the event information is received from a second user that is different from the first user. (Juntilla [0061] discloses registering an individual for an activity based on activity parameters, including intended skill level of the activity.)
Although Juntilla discloses systems and methods for generating events specifying user specific parameters/criteria, Juntilla does not specifically disclose event eligibility of users or performance of the users. However, Jaiswal discloses the following limitations:
determine, via the computing device, event eligibility of the first user by comparing the event location specified by the event information to the location of the first user, the event time specified by the event information to the event time of the first user, the event type specified by the event information to the event type of the first user, and participation requirement specified by the event information to the skill level of the first user; (Jaiswal [0077] discloses comparing monitored behavior or outputs  of event attendees to weighted and ranked subset performance criteria.)
upon determining the first user is eligible to enroll in the event, verify, via the computing device, the skill level of the first user by transmitting an inquiry requesting to obtain performance history of the first user; (Jaiswal [0068] discloses evaluating users contribution based on skills-applied criteria and evaluating users with respect to positive outcomes criteria; [0053] discloses evaluating attendees with respect to a plurality of predefined and measurable performance criteria; in response to the evaluation determining objective values for each of the individual performance criteria of the attendees that reflect or represent the quality of their performance during or after a meeting using respective records stored in a database or repository.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for creating events based on specific parameters/criteria of Juntilla with the participation evaluator of Jaiswal in order to evaluate attendees in terms of performance criteria (Jaiswal abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 7/17, Juntilla discloses:
The system of claim 1; the method of claim 11, wherein the event type comprises one or more event categories. (Juntilla [0061] discloses activity type.) 
Regarding claim 8, Juntilla discloses:
The system of claim 1, wherein enrolling the first user comprises transmitting, via the computing device, an enrollment notification to the first user. (Juntilla [0157] discloses a provider may be sent an email or other report upon the activity server receiving a registration for an activity by a user.)
Claim(s) 2, 4, 9-10, 12, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juntilla in view of Jaiswal, further in view of US Pub. No. 2015/0058324 (hereinafter; Kauwe).
Regarding claims 2/12, although Juntilla discloses systems and methods for generating events specifying user specific parameters/criteria, Juntilla does not specifically disclose real-world location of users. However, Kauwe discloses the following limitations:
The system of claim 1; the method of claim 11, further comprising receiving, via the computing device, real-world location information specifying a real- world location of the second user. (Kauwe [0008] discloses the event-scheduling platform, which collects and disseminates activity data based on user location anywhere at any time and bringing the activity information to other users via a myriad of sharing options to enhance an experience.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for creating events based on specific parameters/criteria of Juntilla with the interactive event-scheduling platform of Kauwe in order to solve scheduling problems of incomplete activity data within a geographic area (Kauwe abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 4/14, although Juntilla discloses systems and methods for generating events specifying user specific parameters/criteria, Juntilla does not specifically disclose real-world location of users. However, Kauwe discloses the following limitations:
The system of claim 1; the method of claim 11, wherein the event location is determined by the real-world location of the second user. (Kauwe [0087] discloses location of multiple users and using location information from friends (i.e. second user) to locate activities.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for creating events based on specific parameters/criteria of Juntilla with the interactive event-scheduling platform of Kauwe in order to solve scheduling problems of incomplete activity data within a geographic area (Kauwe abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
 Regarding claims 9/18, although Juntilla discloses systems and methods for generating events specifying user specific parameters/criteria, Juntilla does not specifically disclose real-world location of users. However, Kauwe discloses the following limitations:
The system of claim 1; the method of claim 11, further comprising receiving, via the computing device, real- world location information specifying a real-world location of the first user. (Kauwe [0087] discloses location of multiple users and using location information from friends to locate activities.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for creating events based on specific parameters/criteria of Juntilla with the interactive event-scheduling platform of Kauwe in order to solve scheduling problems of incomplete activity data within a geographic area (Kauwe abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 10/19, although Juntilla discloses systems and methods for generating events specifying user specific parameters/criteria, Juntilla does not specifically disclose real-world location of users. However, Kauwe discloses the following limitations:
The system of claim 9; the method of claim 18, further comprising determining, via the computing device, participation of the first user by using the real-world location of the first user. (Kauwe [0114] discloses users attending activities based on current location provided by dynamic GPS locator or mobile location services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for creating events based on specific parameters/criteria of Juntilla with the interactive event-scheduling platform of Kauwe in order to solve scheduling problems of incomplete activity data within a geographic area (Kauwe abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2011/0082808 (Beykpour et al.) discloses systems and methods for integrating user specific data with event data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683